                                     Jack Garyth Poulson, Esq.
                                     Attorney for Plaintiff
                                     POULSON & WOOLFORD, LLC
                                     636 Harris Street
                                     Juneau, Alaska 99801
                                     (907) 586-6529
                                     jack@poulsonwoolford.com

                                                          UNITED STATES DISTRICT COURT
                                                           FOR THE DISTRICT OF ALASKA
                                                                 AT ANCHORAGE

                                       ANTHONY BOLANOS,                         )     Case No. 3:20-CV-       (      )
                                                                                )     In Admiralty
                                                             Plaintiff,         )
                                                                                )
                                              v.                                )
                                                                                )
(907) 586-6529 Fax: (907) 586-6329




                                       DARK STAR FISHERIES, INC., in            )
                                       personam, and the F/V STAR GAZER, )            SEAMAN’S COMPLAINT
    POULSON & WOOLFORD, LLC




                                       her engines, machinery, gear, cargo,     )     WITHOUT PREPAYMENT OF COSTS,
       Juneau, Alaska 99801




                                       fishing rights and appurtenances in rem, )     28 U.S.C. §1916
         636 Harris Street




                                                                                )
                                                            Defendants.         )


                                            Plaintiff Anthony Bolanos, through counsel Poulson & Woolford, LLC, in
                                     association with Vujasinovic & Beckcom, PLLC, alleges against the above-named
                                     defendants as follows:

                                     1. Parties
                                            1.1     Anthony Bolanos is a resident of Riverside County, California.

                                            1.2     Plaintiff seeks relief under statutory and general maritime laws of the
                                     United States of America. He brings this claim for personal injuries to a seaman
                                     without prepayment of costs pursuant to 28 U.S.C. 1916.

                                            1.3     Dark Star Fisheries, Inc., is an incorporated company that owned, and or
                                     operated, the vessel “F/V Stargazer”. At all relevant times, the vessel was in Alaska
                                     waters.

                                     2. Jurisdiction and Venue


                                     COMPLAINT
                                     Bolanos v. Dark Star Fisheries     Page 1 of 6
                                         Case 3:20-cv-00219-TMB Document 1 Filed 09/08/20 Page 1 of 6
                                            2.1     This is an admiralty and maritime claim within the meaning of Rule 9(h)
                                     of the Federal Rules of Civil Procedure. The Court has subject matter jurisdiction over
                                     this action under 28 U.S.C. § 1333 which grants concurrent jurisdiction to federal
                                     courts over Jones Act Claims and the amount in controversy exceeds the jurisdictional
                                     threshold for this Court.

                                            2.2     Personal jurisdiction is proper in this Court because the actions and
                                     inactions of Defendant occurred in the District of Alaska.

                                            2.3     Venue is proper in this Court because the actions and inactions of
                                     Defendant occurred in Alaska.

                                     3. Background
(907) 586-6529 Fax: (907) 586-6329




                                            3.1     Anthony Bolanos sustained injuries on July 15, 2020 while working for
    POULSON & WOOLFORD, LLC




                                     Defendant Dark Star Fisheries, Inc. as a member of the crew of the vessel F/V
       Juneau, Alaska 99801




                                     Stargazer. On the day of the incident, Anthony Bolanos was one of four people on
         636 Harris Street




                                     board. Anthony Bolanos observed that an untrained and inexperienced nineteen-year-
                                     old crewman had left a can of soup on the stovetop. When Mr. Bolanos attempted to
                                     remove the can, it exploded causing severe burns and lacerations to his eyes, neck,
                                     and chest. Mr. Bolanos sustained these severe injuries due to negligence of Defendant
                                     and the unseaworthy condition of the vessel.

                                     4. Count One - Jones Act
                                            4.1     Defendant Dark Star Fisheries, Inc. is Mr. Bolanos’s Jones Act employer
                                     and Mr. Bolanos was an able-bodied seaman working on the vessel at the time of the
                                     injury. As such, Mr. Bolanos is protected from the negligence of Dark Star Fisheries,
                                     Inc. by the Jones Act. Mr. Bolanos’s injuries were a direct result of the negligence of
                                     Dark Star Fisheries, Inc. who failed at each instance to observe fundamental health
                                     and safety concerns, including, but not limited to, failures in the provision and
                                     implementation of regular safety policies; failure in its vessel crewing operations;
                                     failures in job planning and hazard assessment; failures in the provision of safe
                                     equipment; failing to provide a safe and seaworthy vessel, and failures in its hiring,
                                     training, and supervision of the crew and captain, including Mr. Bolanos.


                                     COMPLAINT
                                     Bolanos v. Dark Star Fisheries    Page 2 of 6
                                         Case 3:20-cv-00219-TMB Document 1 Filed 09/08/20 Page 2 of 6
                                            4.2     The negligence of Dark Star Fisheries, Inc. was a proximate cause of the
                                     occurrence in question. Defendant breached its legal duties and caused damages and
                                     injuries to Mr. Bolanos. Before being injured, Mr. Bolanos was an able-bodied seaman.
                                     Mr. Bolanos did nothing to cause or contribute to his injuries.

                                            4.4     Dark Star Fisheries, Inc. controlled the vessel in operation on the date of
                                     the incident and at all material times. Dark Star Fisheries, Inc. also controlled the
                                     details of the work being performed on the vessel and elsewhere by the vessel’s crew
                                     and had knowledge of the incompetence of the crew. Dark Star Fisheries, Inc. had the
                                     right to control and supervise the details of the procedures, equipment, devices,
                                     instructions, methods, and manner of work at all times material. Dark Star Fisheries,
                                     Inc. did not use ordinary care when supervising and controlling the work, and the
                                     failure to use ordinary care was negligent and a proximate cause of the incident and
(907) 586-6529 Fax: (907) 586-6329




                                     Mr. Bolanos’s injuries.
    POULSON & WOOLFORD, LLC

       Juneau, Alaska 99801
         636 Harris Street




                                            4.5     Defendant was also grossly negligent and acted with malice, as that term
                                     is understood under the law, and such conduct was a proximate cause of Mr.
                                     Bolanos’s injuries. Defendant’s malicious and grossly negligent conduct justifies the
                                     imposition of punitive and exemplary damages both as punishment to Defendant for
                                     their callous disregard and as a deterrent to others from engaging in similar conduct.
                                     Mr. Bolanos asks for punitive and exemplary damages in addition to actual damages.

                                     5. Count Two - Unseaworthiness
                                            5.1     Dark Star Fisheries, Inc. is the owner of the vessel F/V Stargazer. Under
                                     general maritime law the owner of a vessel has a duty to provide a seaworthy vessel.
                                     In this case Dark Star Fisheries, Inc. failed to provide a seaworthy vessel which was a
                                     proximate cause of injuries to Mr. Bolanos.

                                     6. Count Three - Maintenance and Cure
                                            6.1     Mr. Bolanos is a Jones Act seaman and is entitled to recover maintenance
                                     and cure while he is recovering from his injuries until he reaches maximum medical
                                     improvement. Mr. Bolanos, therefore, includes in this lawsuit his legal claims for
                                     maintenance and cure, both past and future. Defendant failed to properly pay
                                     maintenance and cure. As a result of Defendant’s failure to provide adequate cure,

                                     COMPLAINT
                                     Bolanos v. Dark Star Fisheries     Page 3 of 6
                                         Case 3:20-cv-00219-TMB Document 1 Filed 09/08/20 Page 3 of 6
                                     Mr. Bolanos suffered additional damages and, therefore, is entitled to reasonable and
                                     necessary attorney fees and costs.

                                            6.2     Further, under the authority of the U.S. Supreme Court’s decision in
                                     Atlantic Sounding v. Townsend, 557 U.S. 404 (2009), Defendant’s failure to pay
                                     maintenance and cure justifies punitive and exemplary damages.

                                     7. Count Four - Respondeat Superior
                                            7.1     Dark Star Fisheries, Inc. is legally responsible to Mr. Bolanos for the
                                     negligent conduct of their employees under the legal doctrines of respondeat superior,
                                     agency and/or ostensible agency because Defendant’s employees, were at all times
                                     material hereto an agent, ostensible agent, servant and/or employee of said
                                     Defendant, and were acting within the course and scope of such agency or
(907) 586-6529 Fax: (907) 586-6329




                                     employment. As a result thereof, Defendant is liable for all negligence of their
    POULSON & WOOLFORD, LLC




                                     employees.
       Juneau, Alaska 99801
         636 Harris Street




                                     8. Count Five – Maritime Lien
                                            8.1     The foregoing allegations create bona fide maritime liens against the “F/V
                                     Stargazer”.

                                            8.2     Plaintiff is entitled to perfect said liens in this proceeding by having the
                                     vessel arrested pursuant to the Federal Rules of Civil Procedure Supplemental Rules
                                     for Certain Admiralty and Maritime Claims.

                                     9. Legal Damages
                                            9.1     As a result of the incident, Mr. Bolanos sustained pain and mental
                                     anguish and will likely sustain pain and mental anguish in the future. Mr. Bolanos
                                     also suffered physical impairment and will likely be physically impaired in the future.
                                     Mr. Bolanos has received medical treatment and has past medical expenses. Mr.
                                     Bolanos will need continued medical treatment in the future. Defendant is financially
                                     responsible for Mr. Bolanos’s medical treatment. The medical treatment has been
                                     reasonable and necessary both in terms of the procedures and treatments themselves
                                     and the costs associated with these treatments.

                                     10. Punitive Damages
                                     COMPLAINT
                                     Bolanos v. Dark Star Fisheries       Page 4 of 6
                                         Case 3:20-cv-00219-TMB Document 1 Filed 09/08/20 Page 4 of 6
                                            10.1    Because Defendant failed to properly provide maintenance and cure,
                                     Mr. Bolanos brings a cause of action for punitive damages for gross and reckless
                                     decisions, acts, and/or omissions. Additionally, Defendant has been grossly negligent
                                     and punitive damages should be assessed for its gross negligence.

                                     11. Pre-Judgment and Post-Judgment Interest
                                            11.1    Mr. Bolanos is entitled to pre-judgment interest in accordance with law
                                     and equity as part of his damages, along with post judgment interest to the extent
                                     allowed by law.

                                            WHEREFORE, Plaintiff requests judgment against defendants, jointly and
                                     severally, in an amount exceeding the jurisdictional limit of this Court, the exact
                                     amount to be proved at trial, for the following:
(907) 586-6529 Fax: (907) 586-6329
    POULSON & WOOLFORD, LLC




                                            1.      Maintenance, cure, wages, and found;
       Juneau, Alaska 99801




                                            2.      General and special damages;
         636 Harris Street




                                            3.      Punitive damages;
                                            4.      A declaration that the Plaintiff holds claim to a preferred maritime lien
                                          against    the   Defendant    vessel,   her   engines,   machinery,   fishing   rights
                                          appurtenances and cargo;
                                            5.      Prejudgment and post judgment interest;
                                            6.      Attorney fees and costs as allowed by law; and
                                            7.      Such further relief as the Court deems appropriate.

                                            DATED this 8th day of September, 2020 at Juneau, Alaska.

                                                                                        POULSON & WOOLFORD
                                                                                        636 Harris Street
                                                                                        Juneau, Alaska 99801
                                                                                        (907) 586-6529
                                                                                        jack@poulsonwoolford.com



                                                                                        By: /s/ Jack Poulson
                                                                                            Jack Garyth Poulson
                                                                                            Alaska Bar No. 8711104
                                                                                            Attorney for Plaintiff

                                     COMPLAINT
                                     Bolanos v. Dark Star Fisheries      Page 5 of 6
                                         Case 3:20-cv-00219-TMB Document 1 Filed 09/08/20 Page 5 of 6
Case 3:20-cv-00219-TMB Document 1 Filed 09/08/20 Page 6 of 6
